Citation Nr: 0728823	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for aseptic necrosis of the femoral head, right hip. 

2.  Entitlement to an initial rating in excess of 30 percent 
for aseptic necrosis of the femoral head, left hip. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

At the June 2007 hearing before the undersigned Board member, 
the veteran's representative asserted that because the 
veteran is unemployable, he wants a 100 percent rating.  In 
addition, the veteran testified that after his surgery in 
May 2004, he developed a blood clot, which was dissolved but 
has left the calf of his left leg swollen.  He also testified 
that his oncologist told him that he has radiation proctitis 
as a result of his radiation therapy.  These matters are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The veteran testified at his June 2007 hearing that he had 
had right hip replacement surgery in May 2004.  The July 2005 
compensation and pension (C&P) examiner recorded in the 
medical history portion of his report that the veteran 
reports that he needs bilateral hip replacement.  There is 
nothing in that examination report to indicate that the 
veteran's right hip had already been replaced.  

Although the veteran is competent to testify that he had 
surgery in May 2004 for his right hip, medical evidence of 
that surgery and its residuals is necessary in order to 
properly determine the rating under the criteria governing a 
prosthetic implant for the hip.  Diagnostic Code 5054, 
38 C.F.R. § 4.71a (2006).  Accordingly, further development 
on this issue is necessary. 

The record reflects some apparent confusion about the need to 
supply an authorization form to obtain records.  The Board 
notes that in May 2002, the veteran submitted a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
VA) for medical records from Memorial Sloan-Kettering 
Hospital (S-K Hospital) for the period from August 1999 to 
May 2002.  The RO requested those records and in 
October 2002, received in response, treatment records from 
November 1999 to February 2002.  

In his May 2004 notice of disagreement, the veteran mentioned 
that he was scheduled for right hip replacement surgery later 
that month.  In July 2004, the RO sent the veteran a letter 
asking him to sign an enclosed VA Form 21-4142 for S-K 
Hospital so that the records of his surgery could be 
obtained.  The RO did not receive the signed authorization 
form and in the March 2005 statement of the case, the RO 
noted that the veteran failed to respond to the July 2004 
letter.  

At his June 2007 hearing, the veteran's representative 
pointed out that a signed Form 21-4142 for S-K Hospital was 
in the claims file.  But the May 2002 form is stale - it was 
only valid for 180 days -- and does not authorize records 
past that date.  In order to obtain more recent records from 
S-K Hospital, a current authorization form is needed.  In 
addition, since the evaluation at issue is an initial rating, 
all treatment records for the bilateral hip disabilities more 
recent than the last records received (that is, 
February 2002) are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
sign an authorization form for S-K 
Hospital's treatment records from 
February 2002 to the present.  In 
addition, ask him to sign an authorization 
form for each medical professional who has 
provided treatment for his hips since 
February 2002.    

2.  Seek the medical treatment records 
from the private providers for whom the 
veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


